DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.

Allowable Subject Matter
Claims 23 and 24 are allowable (claim 23 was indicated as allowable in the previous Office Action if it were rewritten in independent form). Claim 24 depends upon claim 23.

Notes on Claim Interpretation
In regard to claim 10, Examiner notes that the recitation of “a concave of the pre-formed bladder” requires that the pre-formed bladder has a concave in it.

In further regard to claim 10, Examiner notes that the only way that the “forming” of the “external tool” which is “positioned on the external surface of the tube” can “correspond[]” to a concave of the pre-formed bladder is if the “external tool” is aligned with the concave of the pre-tube that extends horizontally, the “external tool” is aligned with the concave of the pre-formed bladder if the “external tool” is above the concave of the pre-formed bladder (or otherwise at the same longitudinal location along the length of the tube, for example, the “external tool” is below the concave, side-by-side at the same longitudinal location along the length of the tube, etc.).

Claim Objections
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

WITHDRAWN OBJECTION
The objection to claim 1 has been withdrawn due to Applicant’s amendment in claim 1 (line 5) in the Amendment filed March 8, 2021.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of claim 8 has been withdrawn due to Applicant’s amendments in claim 8 in the Amendment filed March 8, 2021.

The art rejections of the claims have been withdrawn due to Applicant’s amendments in independent claims 1 and 23 in the Amendment filed March 8, 2021.
NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fly et al. (US 2008/073976 A2) in view of Kiest, Jr. (US 2014/0027000).
In regard to independent claim 1, Fly et al. teach the claimed method (see throughout reference, for example, claim 23 of Fly et al.), except that Fly et al. does not teach explicitly “forming an external feature on the tube using an external tool positioned on an external surface of the tube”.
Fly et al. teach the claimed method is used for pipeline repair (see, for example, page 2, lines 11-26).
Kiest, Jr. establish that applying a label to the external surface of a location of a pipeline that has just been repaired that indicates that the pipeline has been repaired is a well known 

The label stock with indicia (which any label would have) corresponds to the claimed “external feature”, and the adhesive of the label corresponds to the claimed “tool positioned on an external surface of the tube” that is “us[ed]” to “form[]” the “external feature on the tube”.

Examiner notes that Kiest, Jr. is relied upon solely in this rejection for the background teaching of Kiest, Jr. (in the Background of the Invention section, paragraph 0005) that applying a label to the external surface of a location of a pipeline that has just been repaired that indicates that the pipeline has been repaired is a well known practice in the art of pipeline repair.

In regard to claim 2, the tube to be re-formed in the process of Fly et al. (and modified by the background teaching of Kiest, Jr. as discussed above in regard to claim 1) is heated (see, for example, claims 24 and 25 of Fly et al., which teach that the tubular pipe segment is heated by the heated fluid in the bladder [for example, the bladder acts as a heat transfer element from the fluid to the tubular pipe segment]).



In regard to claim 4, the shape of the inflated pre-formed bladder of Fly et al. (and modified by the background teaching of Kiest, Jr. as discussed above in regard to claim 1)  would reasonably be characterized as regular (see, for example, Figures).

In regard to claim 5, the tube to be re-formed in the process of Fly et al. (and modified by the background teaching of Kiest, Jr. as discussed above in regard to claim 1) is thermoplastic because the tube is plastically deformed by the inflation of the bladder (claim 23 of Fly et al.).

In regard to claim 6, Fly et al. and Kiest, Jr. teach the method of reforming a tube as discussed above in regard to claims 5 and 1.
While Fly et al. do not specifically teach the thermoplastic material of the pipe, since thermoplastic materials are commonly known materials for piping in the target industries of the Fly et al. reference such as pipelines and piping in the oil fields (see, for example, page 1, lines 17-21), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used known thermoplastic materials for use in the target industries of the Fly et al. reference, such as the thermoplastic materials recited in claim 6, as the material of the tube of claim 5. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put 

In regard to claim 7, Fly et al. and Kiest, Jr. teach the method of reforming a tube as discussed above in regard to claims 5 and 1. Fly et al. teach that silicone, fluorosilicone, fluoroelastomer and polyurethane is a suitable material for the material of the bladder (see, for example, page 12, lines 17-21 and page 13, lines 17-18; note that fluorosilicone is a fluoroelastomer).

In regard to claim 8, Fly et al. and Kiest, Jr. teach the method of reforming a tube as discussed above in regard to claims 2 and 1.
While Fly et al. do not specifically teach the temperature range to which to heat the tube, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have heated the tube to whatever temperature is necessary and sufficient to enable the tube to be reshaped via the process of Fly et al., including those temperatures recited in the range claimed 8, depending upon the particular material used for the tube to be reformed.

In regard to claim 9, the cross section of the tube to be re-formed in the process of Fly et al. (and modified by the background teaching of Kiest, Jr. as discussed above in regard to claim 1) is circular (see, for example, Fig. 1a).


While Fly et al. do not specifically teach that the tube to be reformed is heated to a temperature above the glass transition temperature of the thermoplastic material of the tube, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have heated the tube to a temperature above the glass transition temperature of the particular thermoplastic material of the tube, because one of ordinary skill in the art at the time of the filing of the application would have recognized such a temperature as the minimum temperature necessary to re-shape the tube.

In regard to claim 22, Fly et al. and Kiest, Jr. teach the method of reforming a tube as discussed above in regard to claims 5 and 1.
While Fly et al. do not specifically teach that the tube to be reformed is heated to a temperature above the crystallization temperature of the thermoplastic material of the tube, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have heated the tube to a temperature above the crystallization temperature of the particular thermoplastic material of the tube, because one of ordinary skill in the art at the time of the filing of the application would have recognized such a temperature as the minimum temperature necessary to re-shape the tube and allow the material of the tube to re-crystallize as it cools back below the crystallization temperature, in order to achieve a new “set” to the thermoplastic material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782